IN THE SUPREME COURT OF PENNSYLVANIA


IN RE: REESTABLISHMENT OF THE                :    NO. 519
MAGISTERIAL DISTRICTS WITHIN                 :
THE 10th JUDICIAL DISTRICT OF                     MAGISTERIAL RULES DOCKET
THE COMMONWEALTH OF                          :
PENNSYLVANIA                                 :


                                         ORDER


PER CURIAM


      AND NOW, this 4th day of November 2022, upon consideration of the Petition to

Reestablish the Magisterial Districts of the 10th Judicial District (Westmoreland County)

of the Commonwealth of Pennsylvania, it is hereby ORDERED AND DECREED that the

Petition, which provides for the realignment of Magisterial Districts 10-1-01, 10-1-03, 10-

2-03, 10-2-06, and, 10-2-09, within Westmoreland County, to be effective January 2,

2023, is granted; and that the Petition, which also provides for the reestablishment of

Magisterial Districts 10-1-04, 10-1-05, 10-2-01, 10-2-08, 10-2-10, 10-3-01, 10-3-02, 10-

3-05, 10-3-08, 10-3-09, and 10-3-10, within Westmoreland County, to be effective

immediately, is granted.


      Said Magisterial Districts shall be as follows:


 Magisterial District 10-1-01                           City of Jeanette
 Magisterial District Judge Joseph R. DeMarchis         Adamsburg Borough
                                                        Hempfield Township, Voting
                                                         Districts Alwine, East
                                                         Adamsburg, Grapeville, High
                                                         Park, Valley, West Hempfield
Magisterial District 10-1-03                        City of Monessen
Magisterial District Judge Wayne P. Vlasic          North Belle Vernon Borough
                                                    Rostraver Township, Voting
                                                       Districts Lynnwood, Pricedale,
                                                       Webster

Magisterial District 10-1-04                        City of Lower Burrell
Magisterial District Judge Cheryl J. Peck-Yakopec   East Vandergrift Borough
                                                    Hyde Park Borough
                                                    Oklahoma Borough
                                                    Vandergrift Borough
                                                    West Leechburg Borough
                                                    Allegheny Township
                                                    Upper Burrell Township

Magisterial District 10-1-05                        City of Arnold
Magisterial District Judge Frank J. Pallone, Jr.    New Kensington City, Wards 1-7

Magisterial District 10-2-01                        South Greensburg Borough
Magisterial District Judge Scott A. Fanchalsky      Southwest Greensburg Borough
                                                    Youngwood Borough
                                                    Hempfield Township, Voting
                                                      Districts Bovard, Eastview,
                                                      Foxhill, Hannastown, Luxor,
                                                      Maplewood, Todd, University,
                                                      Weavers Old Stand, West
                                                      Point

Magisterial District 10-2-03                        Manor Borough
Magisterial District Judge Rebecca C. Tyburski      Penn Borough
                                                    Trafford Borough
                                                    Irwin Borough
                                                    North Irwin Borough
                                                    Hempfield Township, Voting
                                                       District Wegley
                                                    North Huntingdon Township,
                                                       Ward 6-1
                                                    Penn Township




                                          -2-
Magisterial District 10-2-06                           Madison Borough
Magisterial District Judge Charles M. Christner, Jr.   Smithton Borough
                                                       Sutersville Borough
                                                       West Newton Borough
                                                       Rostraver Township, Voting
                                                         Districts Collinsburg,
                                                         Concord, Crossroads,
                                                         Fellsburg, Van Meter
                                                       Sewickley Township
                                                       South Huntingdon Township,
                                                         Voting District Wayne

Magisterial District 10-2-08                           Latrobe Borough
Magisterial District Judge Tamara J. Mahady            Youngstown Borough
                                                       Mt. Pleasant Township, Voting
                                                         Districts Homestead,
                                                         Mammoth, Ridgeview, United,
                                                         Westmoreland
                                                       Unity Township

Magisterial District 10-2-09                           North Huntingdon Township
Magisterial District Judge Wayne B. Gongaware            Wards 1, 2, 3, 4, 5, 6-2, 6-3,
                                                         6-4, 7

Magisterial District 10-2-10                           City of Greensburg
Magisterial District Judge Christiann O’Flanigan

Magisterial District 10-3-01                           Arona Borough
Magisterial District Judge Mark S. Mansour             Hempfield Township, Voting
                                                         Districts Carbon, Fort Allen,
                                                         Gayville, Haydenville, Lincoln
                                                         Heights East, Lincoln Heights
                                                         West, Middletown, North
                                                         Carbon, Sibel, Wendel-
                                                         Herminie

Magisterial District 10-3-02                           Delmont Borough
Magisterial District Judge Charles R. Conway           Export Borough




                                          -3-
                                                 Salem Township, Voting District
                                                   New Salem
                                                 Municipality of Murrysville

Magisterial District 10-3-05                     Avonmore Borough
Magisterial District Judge Jason Buczak          Bell Township
                                                 Loyalhanna Township
                                                 Salem Township, Voting
                                                   Districts Five Points, Hugus,
                                                   Mechlings, Slickville, Steeles,
                                                   Trees Mills
                                                 Washington Township

Magisterial District 10-3-08                     Derry Borough
Magisterial District Judge Kelly Tua Hammers     New Alexandria Borough
                                                 Derry Township

Magisterial District 10-3-09                     Bolivar Borough
Magisterial District Judge Denise Snyder Thiel   Donegal Borough
                                                 Laurel Mountain Borough
                                                 Ligonier Borough
                                                 New Florence Borough
                                                 Seward Borough
                                                 Cook Township
                                                 Donegal Township
                                                 Fairfield Township
                                                 Ligonier Township
                                                 Saint Clair Township

Magisterial District 10-3-10                     Hunker Borough
Magisterial District Judge Charles D. Moore      Mt. Pleasant Borough
                                                 New Stanton Borough
                                                 Scottdale Borough
                                                 East Huntingdon Township
                                                 Hempfield Township, Voting
                                                   District New Stanton
                                                 Mt. Pleasant Township, Voting
                                                   Districts Bridgeport, Duncan,
                                                   Hecla, Laurel, Pleasant
                                                   Valley, Spring Garden



                                          -4-
      South Huntingdon Township,
        Voting Districts Hixson,
        Jacobs Creek, Mineral, Port
        Royal, South Huntingdon,
        Wyano, Yukon




-5-